


Exhibit 10.5

 

 

July 27, 2010

 

Mr. Frank G. Vitrano

Senior Executive Vice President, Chief Financial Officer and

Chief Administrative Officer

Rite Aid Corporation

30 Hunter Lane

Camp Hill, PA  17011

 

RE:                              Agreement dated as of September 24, 2008 (the
“Agreement”) by and between Rite Aid Corporation (the “Company”) and Frank G.
Vitrano (the “Executive”)

 

Dear Frank:

 

On June 21, 2010, the Compensation Committee of the Board of Directors of the
Company approved changes to the above referenced Agreement that:  (i) delete the
term “$200,000” in the first sentence of Section 4.6 of the Agreement and
replace it with the phrase “$67,000 per year”; and (ii) delete the phrase “for a
period of up to thirty-six (36) months from the Effective Date” in the first
sentence of Section 4.6 of the Agreement.  The balance of Section 4.6 remains
unchanged.

 

If you are in agreement with these two changes in the above paragraph, please
sign both copies of this letter below where indicated, returning one copy to me
and retaining one copy for your records.

 

 

 

Sincerely,

 

 

 

 

 

Rite Aid Corporation

 

 

 

 

 

 

 

 

 

By:

/s/ MARC A. STRASSLER

 

 

 

Marc A. Strassler

 

 

 

Exec. Vice President & General Counsel

 

 

 

Agreed:

 

 

 

 

 

/s/ FRANK G. VITRANO

 

 

Frank G. Vitrano

 

 

July 27, 2010

 

 

 

--------------------------------------------------------------------------------
